               Case 8:19-ap-00442-CPM         Doc 8     Filed 09/19/19     Page 1 of 2



                                        ORDERED.


         Dated: September 19, 2019




                                  UNITED STATES BANKRUPTCY
                                  COURT MIDDLE DISTRICT OF
                                   FLORIDA TAMPA DIVISION
                                       www.flmb.uscourts.gov
In re:
                                                              Case No. 8:19-bk-06943-CPM
 Villa Bellini Ristourante & Lounge, Inc.,
                                                              Chapter 11
         Debtor               /
    AMENDED* ORDER DIRECTING MEDIATION AND APPOINTING MEDIATOR

          THIS CASE came on for hearing on August 14, 2019, for consideration of the Debtor’s

Motion for Relief from Stay (the “Motion”) (Doc. 14) filed by the Debtor, seeking to

continue ongoing litigation with Ciro Mancini in state court.         The Court will enter, or has

entered, a separate order granting the Motion. In addition, for the reasons stated orally and

recorded in open court that shall constitute the decision of the Court, the Court finds that the

dispute between the Debtor and Ciro           and     Clara     Mancini   (the   “Mancinis”)   could

possibly be resolved through mediation. On September 9, 2019, the Debtor filed motions in

two related adversary proceedings, Adv. Pro. Nos. 8:19-ap-406-CPM and 8:19-ap-442-CPM (the

"Related Proceeding"), asking that mediation be expanded to include possible resolution of these

two proceedings. Accordingly, it is
       ORDERED:

          1.      The Debtor and the Mancinis are directed to mediation, in accordance with Local
Rule 9019-2, for possible resolution of the dispute between the parties in connection with the

referenced state court action and the Related Proceedings.
          2.      The Court appoints Burt Wiand, Esquire, to serve as Mediator.


*Amended to expand mediation to include Related Proceedings.
            Case 8:19-ap-00442-CPM           Doc 8       Filed 09/19/19   Page 2 of 2



       3.      The Mediator shall be entitled to compensation at the Mediator’s normal hourly rate

to be paid equally by the parties. The Mediator may require that the parties pay all or some portion

of the Mediator’s fee before the mediation conference.

       4.      Each party or its representative with full authority to settle without further

consultation shall attend the mediation with counsel, if any. Telephonic appearance may be

authorized in advance by the Mediator, at the Mediator’s discretion. If an impasse is reached

with respect to the mediation as a result of the failure of a party to comply with this requirement,

such party may be liable for sanctions to include payment of all fees incurred by the other parties

to this proceeding in connection with the mediation.

       5.      The mediation conference shall take place between September 9, 2019, and

November 8, 2019.

       6.      This Court requests that within five days following the conclusion of the mediation

the Mediator file a Mediator's Report and Completion of Mediation indicating whether the

proceeding/matters settled, was continued with the consent of the parties, or whether the Mediator

was forced to declare an impasse.

       7.      The Clerk is directed to enter this order in the Debtor's main bankruptcy case and in

Adv. Proc. Nos. 8:19-ap-406-CPM and 8:19-ap-442-CPM.




Service by CM/ECF only to the parties and by U.S. mail to Burton W. Wiand, Wiand Guerra King,
P.A., 5505 W. Gray St., Tampa, FL 33609-1007.
